Citation Nr: 0508070	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-33 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) prior to October 22, 2003.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
from to October 22, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to October 
1969. 

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey, which continued a 50 percent rating for 
PTSD.

In January 2001, the RO initially granted service connection 
for PTSD with a 50 percent rating, effective September 1999.  
The veteran did not submit a timely notice of disagreement 
[NOD] to that decision.

The RO treated the veteran's untimely NOD, received in 
October 2002, as a new claim for an increased rating.

In December 2003, the RO increased the rating for the 
veteran's PTSD to 70 percent, effective October 2003, the 
date of the veteran's most recent VA medical examination.

In January 2004, the veteran questioned why the 70 percent 
rating was not assigned an earlier effective date, namely, 
from the date the above-mentioned (untimely) NOD was received 
by VA.  Accordingly, the issues have been recharacterized to 
include the veteran's claim for an earlier effective date for 
the 70 percent rating.

In December 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel board hearing held at 
the RO in Newark, New Jersey.



FINDINGS OF FACT

1.  Prior to October 22, 2003, the veteran's PTSD was 
manifested by impairment no greater than occupational and 
social impairment with reduced reliability and productivity.

2.  From October 22, 2003, the veteran's PTSD has been 
manifested by impairment no greater than occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood 
or place.  


CONCLUSIONS OF LAW

1.  A rating in excess of 50 percent for PTSD was not 
warranted prior to October 22, 2003.  38 U.S.C.A. § 1155 
(West 1991); 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.130, Diagnostic 
Code (Code) 9411 (2004).

2.  A rating in excess of 70 percent for PTSD is not 
warranted from October 22, 2003.  38 U.S.C.A. § 1155 (West 
1991); 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.130, Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  


In the April 2003 rating decision, as well as in the 
September 2003 statement of the case (SOC), the appellant was 
notified why the 50 percent rating then assigned to his 
service-connected PTSD disorder was continued.  The September 
2003 SOC also provided notice of pertinent VCAA regulations 
and informed the veteran of his and VA's respective 
responsibilities in claims development.  

An October 2003 letter informed the veteran that he could 
submit evidence showing that his service-connected condition 
had increased in severity.  The letter advised the veteran 
that evidence received within a year would be considered.

The December 2003 rating decision informed the veteran why 
the rating assigned to his service-connected PTSD disability 
was increased.  

While the VCAA notice here did not precede the decision on 
appeal as required by Pelegrini v. Principi, 17 Vet. App. 412 
(2004), such notice was provided prior to the RO's last 
adjudication and certification to the Board.

As to notice content (and specifically that he should submit 
everything pertinent), the September 2003 SOC advised the 
veteran to submit everything in his possession pertinent to 
the claim.  He has received all essential notice, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service VA and 
private medical records.  He has been afforded multiple VA 
examinations, most recently in October 2003.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  



Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7. (2004).

Any reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. §§ 3.102, 4.3. (2004). 

The veteran's PTSD is rated under Code 9411 of VA's Rating 
Schedule.  A 50 percent rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (2004).

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.
A 100 percent rating is warranted where there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  38 
C.F.R. § 4.130.

The effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400. 

Factual Basis

In July 2000, the veteran received a VA PTSD examination.  
The veteran reported that he was self-employed.  He 
complained of nightmares and flashbacks from events which 
occurred in Vietnam.  He also complained of recurrent 
intrusive thoughts, and reported a prior suicide attempt in 
1973.  He further complained of problems associated with 
interacting with other people.

Examination showed well-preserved memory, with an 
apprehensive and anxious mood.  The veteran's thought content 
was reported to be negative for hallucinations and no 
delusions were present.  He denied both suicidal and 
homicidal ideation.  Chronic PTSD was diagnosed.  A Global 
Assessment of Functioning (GAF) score of 55 was provided.  

A private hospital emergency room report shows that the 
veteran presented with a sensation of breathlessness on 
September 11, 2001, following the events of the day.  Panic 
attack was diagnosed, and he was discharged in stable 
condition.  

An October 2002 letter from a Vet Center in New Jersey shows 
that the veteran was first seen there in May 1996, and at 
that time showed symptoms characteristic of PTSD.  The 
symptoms included problems sleeping, recurrent and intrusive 
thoughts, depression, and isolation.  A GAF score was not 
provided.

An October 2002 VA outpatient psychiatric evaluation showed 
that the veteran was suffering from nightmares and night 
sweats exacerbated by the events of September 11, 2001.  
A November 2002 VA outpatient history and physical 
examination report reveals that the veteran's mood was 
euthymic and his affect was appropriate.  The veteran's 
memory, insight, and judgment were not impaired.  A GAF score 
of 60 was provided.  

In February 2003, the veteran received a VA PTSD examination.  
PTSD was diagnosed, with a GAF score of 50.  Examination 
showed that the veteran denied suicidal and homicidal 
thoughts, that insight, judgment, and impulse control was 
fair, and that his mood was neutral and his affect was 
appropriate.  The veteran was noted to be employed, and to 
spend his free time with his family and a couple of friends.  
The examiner, while noting that the veteran was somewhat 
isolated, described the veteran's symptoms as "moderate" in 
nature.

In October 2003, the veteran received a VA PTSD examination.  
PTSD was diagnosed, with a GAF score of 45.  The veteran 
reported nightmares and indicated that he was hypervigilant.  
He complained of being startled by loud noises two or three 
times a week.  He added that he had separated from his wife 
and that he had few friends.

Examination showed the veteran's mood to be depressed, and 
affect tearful.  Speech was normal.  Neither suicidal nor 
homicidal ideation was noted.  Insight, judgment, and impulse 
control were all reported by the examiner to be fair.  The 
examiner noted that the veteran had problems working, and was 
isolative, but added that he was able to work.  

In December 2004, the veteran testified before the 
undersigned that he heard voices, and that he feared that he 
was in danger of hurting others.  He said his PTSD symptoms 
negatively affected his ability to perform activities of 
daily living.  See Transcript at page three.  He noted that 
he isolated himself from his family and that he had no 
friends.  He also testified that he had problems associated 
with disorientation and memory.  See Transcript at page four.  
The veteran added that while he did have a business, he was 
currently unemployed.  He attributed his unemployment on the 
adverse effects on his mental condition brought about by the 
events of September 11, 2001.  See Transcript at page five.

Analysis

Entitlement to a Rating in Excess of 50 Percent Prior to 
October 22, 2003

Prior to October 22, 2003, the medical evidence on file 
included, in pertinent part, GAF scores of 55, 60, and 50, in 
July 2000, November 2002, and February 2003, respectively.  
PTSD was diagnosed on each occasion.  On July 2000 VA PTSD 
examination the veteran reported that he was self employed; 
and on VA PTSD examination in February 2003 the veteran 
indicated that he was employed, and that he spent his free 
time with his family and a couple of friends.  

The medical record on file dated prior to October 22, 2003, 
while including complaints of nightmares, flashbacks, and 
recurrent intrusive thoughts (July 2002), and reports of 
isolationism (February 2003), include the above-reported GAF 
scores, none of which were less than 50.

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) [citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

A GAF score of 41 to 50 is defined as denoting serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

A GAF score of 51 to 60 is defined as indicating moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

To this, the Board notes that the VA examiner in February 
2003, while assigning a GAF score of 50, described the 
veteran's symptoms as "moderate."  At that time the veteran 
informed the VA examiner that he spent time with friends, was 
employed, and did not have suicidal ideation.

At no time prior to October 22, 2003, are the veteran's 
symptoms shown to have been of sufficient degree to satisfy 
the criteria for a rating higher than 50 percent, i.e., 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
obsessional rituals, speech disturbances, panic or 
depression, etc.  The clinical evidence provides no support 
for the allegation that the veteran's PTSD was more severe 
than reflected by the 50 percent rating assigned for the time 
period at issue.  Essentially, deficiencies in the above-
cited six areas were not medically shown, nor were the needed 
accompanying symptoms, such as suicidal ideation and speech 
disturbances.  

The earliest date the evidence of record supports a rating 
greater than 50 percent is October 22, 2003, and, an 
effective date earlier than October 2003 is not warranted.    
38 C.F.R. § 3.400.  Accordingly, the claim for an earlier 
effective date must be denied. 

Entitlement to a Rating in Excess of 70 Percent From October 
22, 2003

From October 22, 2003, the medical evidence on file is 
limited to the above-discussed VA PTSD examination report, 
dated the same day.  At that time, PTSD was diagnosed, and a 
GAF score of 45 was provided.  At that time, the veteran 
claimed to have problems working; though the examiner opined 
that the veteran was able to work.  The veteran was shown to 
isolate himself from others, to complain of nightmares, and 
to be hypervigilant.  He also complained of being startled by 
loud noises two or three times a week.  The veteran also 
indicated at that time that he was separated from his wife 
(though he testified in December 2004 that he and his wife 
were then living in the same house).  His mood was depressed, 
his speech was normal, and he denied both suicidal and 
homicidal ideation.  Insight, judgment, and impulse control 
were all reported by the examiner to be fair.  

In December 2004, as reported above, the veteran testified 
that he heard voices, that he feared hurting others, and that 
his PTSD symptoms negatively affected his ability to perform 
activities of daily living.  He added that he isolated 
himself from his family and that he had no friends, and that 
he suffered from problems associated with disorientation and 
memory, and that he was no longer employed.  

The pertinent medical evidence on file, specifically the 
report of VA PTSD examination afforded the veteran on October 
22, 2003, included a GAF score of 45.  A GAF score of 41 to 
50 is defined as denoting serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

At no time from October 22, 2003, have the symptoms 
associated with the veteran's PTSD been clinically shown to 
have been of sufficient degree to satisfy the criteria for a 
100 percent rating, i.e., total occupational and social 
impairment.  While the veteran offered testimony at his 
December 2004 indicating that he essentially suffered from 
several of the requisite symptoms included for a 100 percent 
rating for PTSD under Code 9411, to include hearing voices 
(delusions or hallucinations), fear of hurting others 
((persistent danger of hurting self or others), problems 
performing daily activities (intermittent inability to 
perform activities of daily living), the medical evidence of 
record, to include the October 22, 2003, VA examination 
findings, does not support a 100 percent rating

Total occupational impairment has not been demonstrated.  The 
VA examiner found on October 22, 2003, contrary to the 
veteran's testimony in December 2004 to the effect that he 
was then unemployed, that the veteran was able to work.  
Essentially, none of the required symptoms, such as gross 
impairment of thought processes or communication, 
disorientation to time or place, and memory loss have been 
clinically diagnosed.  

The preponderance of the evidence is against the veteran's 
claim for a rating in excess of 70 percent and, accordingly, 
it must be denied.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD 
prior to October 22, 2003, is denied.

Entitlement to a rating in excess of 70 percent for PTSD from 
October 22, 2003, is denied.



	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


